
    

114 HR 970 IH: Supporting Academic Freedom through Regulatory Relief Act
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



        I
        114th CONGRESS
        1st Session
        H. R. 970
        IN THE HOUSE OF REPRESENTATIVES
        
            February 13, 2015
            Ms. Foxx (for herself, Mr. Hastings, Mr.
                    Kline, and Mr. Salmon)
                introduced the following bill; which was referred to the Committee on Education and the
                Workforce
        
        A BILL
        To prohibit the Secretary of Education from engaging in regulatory overreach
            with regard to institutional eligibility under title IV of the Higher Education Act of
            1965, and for other purposes.
    
    
        
            1.
            Short title
 This Act may be cited as the Supporting Academic Freedom through Regulatory Relief Act.
        
        
            2.
            Regulatory relief
            
                (a)
                Regulations repealed
                
                    (1)
                    Repeal
 The following regulations (including any supplement or revision to such regulations) are repealed and shall have no legal effect:
                    
                        (A)
                        State authorization
 Sections 600.4(a)(3), 600.5(a)(4), 600.6(a)(3), 600.9, and 668.43(b) of title 34, Code of Federal Regulations (relating to State authorization), as added or amended by—
                        
                            (i)
 the final regulations published by the Department of Education in the Federal Register on October 29, 2010 (75 Fed. Reg. 66832 et seq.); or
                        
                        
                            (ii)
 the negotiated rulemaking committee established after the notice of intention to establish such committee published in the Federal Register on November 20, 2013 (78 Fed. Reg. 69612 et seq.).
                        
                    
                    
                        (B)
                        Definition of credit hour
 The definition of the term credit hour in section 600.2 of title 34, Code of Federal Regulations, as added by the final regulations published by the Department of Education in the Federal Register on October 29, 2010 (75 Fed. Reg. 66946), and clauses (i)(A), (ii), and (iii) of subsection (k)(2) of section 668.8 of such title, as amended by such final regulations (75 Fed. Reg. 66949 et seq.).
                    
                    
                        (C)
                        Gainful employment
 Sections 600.10(c), 600.20(d), 668.6, and 668.7, of title 34, Code of Federal Regulations as added or amended by the final regulations published by the Department of Education in the Federal Register on October 31, 2014 (79 Fed. Reg. 64889 et seq.).
                    
                
                
                    (2)
                    Effect of repeal
 To the extent that regulations repealed by paragraph (1) amended regulations that were in effect on June 30, 2011, the provisions of the regulations that were in effect on June 30, 2011, and were so amended are restored and revived as if the regulations repealed by paragraph (1) had not taken effect.
                
            
            
                (b)
                Certain regulations and other actions prohibited
                
                    (1)
                    State authorization, gainful employment, and teacher
                        preparation
                    
                        (A)
                        In general
 The Secretary of Education shall not, during the period described in subparagraph (B), promulgate or enforce any regulation or rule not in effect on the date of enactment of this Act for any purpose under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) with respect to—
                        
                            (i)
 the State authorization for institutions of higher education to operate within a State;
                        
                        
                            (ii)
 the definition or application of the term gainful employment; or
                        
                        
                            (iii)
 a teacher preparation program accountability system.    (B) Period of prohibition The period during which the Secretary is prohibited from promulgating or enforcing a regulation described in subparagraph (A) shall be the period beginning on the date of enactment of this Act and ending on the date of enactment of a law that extends by not less than 2 fiscal years the authorization or duration of one or more programs under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.).
                    
                
                
                    (2)
                    Credit hour
 The Secretary of Education shall not, on or after the date of enactment of this Act, promulgate or enforce any regulation or rule with respect to the definition of the term credit hour for any purpose under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.).
                
                
                    (3)
                    Postsecondary institution ratings system
 The Secretary of Education shall not carry out, develop, refine, promulgate, publish, implement, administer, or enforce a postsecondary institution ratings system or any other performance system to rate institutions of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)).
                
            
        
        
            3.
            Third-party service providers
 Section 487(a)(20) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(20)) is amended by adding at the end the following:
            
 Notwithstanding the preceding sentence, an institution described in section 101 may provide payment, based on the amount of tuition generated by the institution from student enrollment, to a third-party entity that provides a set of services to the institution that includes student recruitment services, regardless of whether the third-party entity is affiliated with an institution that provides educational services other than the institution providing such payment, if—
                
                    (A)
 the third-party entity is not affiliated with the institution providing such payment;
                
                
                    (B)
 the third-party entity does not make compensation payments to its employees that are prohibited under this paragraph;
                
                
                    (C)
 the set of services provided to the institution by the third-party entity include services in addition to student recruitment services, and the institution does not pay the third-party entity solely or separately for student recruitment services provided by the third-party entity; and
                
                
                    (D)
 any student recruitment information available to the third-party entity, including personally identifiable information, will not be used by, shared with, or sold to any other person or entity, including any institution that is affiliated with the third-party entity.
                
                .
            
        
    
